Citation Nr: 9919971	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right foot, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from September 1943 to December 1945.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claim for an increased (i.e., higher) rating for 
the residuals of a shell fragment wound (SFW) that he 
sustained to his right foot during service; the residuals are 
rated as 10 percent disabling.  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board).


FINDING OF FACT

The veteran experiences chronic pain and tenderness in the 
area of a scar on his right foot from the SFW in service; his 
symptoms are most prevalent during prolonged standing or 
walking and make it difficult for him to put any significant 
amount of weight on this extremity or perform even the most 
routine activities of daily living; this is indicative of 
moderately severe injury to the plantar muscles of his foot.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the right foot SFW 
residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5284 and 5310 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In May 1944, while serving in combat during World War II, the 
veteran sustained a penetrating SFW to the lateral margin of 
the plantar surface (sole) of his right foot, just beneath 
his 4th metatarsal.  He also sustained SFWs to his left leg 
and buttocks.  When hospitalized shortly after the incident 
for treatment, doctors noted the presence of several small 
metallic fragments (retained foreign bodies) in the 
soft tissues posterior to this toe.  The fragments were not 
initially removed, as doctors concentrated moreso on treating 
the injuries to his left leg and buttocks.  However, his 
doctors cleansed (debrided) the SFW wound to his right foot 
and, later in May 1944, extracted some of the retained 
fragments.  There were never indications of nerve or vascular 
damage, or of signs of infection or fracture.  
After convalescing for several ensuing weeks, doctors 
observed during a follow-up consultation in July 1944 that 
there was less swelling and discomfort in the foot, better 
range of motion (ROM), and that the veteran had begun walking 
again.  Soon thereafter, he returned to duty.

Over the course of the next several months, the veteran 
continued to complain of experiencing pain-especially when 
walking-in the 1-inch scar on his right foot from his SFW.  
In June 1945, after his doctors noted the presence of 
significant tenderness in the scar and a 1/2-centimeter (in 
diameter) "lump" beneath it, they extracted additional 
retained metallic fragments from this area.  During his 
December 1945 separation examination, the veteran continued 
to complain of experiencing constant pain in his right foot 
in the area of his SFW scar.  He also said that his pain was 
worse during cold weather.  The examiner indicated that the 
veteran had "mild disability" from the SFW; that no 
hospitalization or treatment was necessary at the time of the 
present evaluation; and that he had full ROM in his foot (the 
report of the examination mistakenly refers to the "left" 
foot when discussing ROM, but it is otherwise apparent that 
the examiner actually meant to refer to the "right" foot).  
The veteran was discharged from the military later that 
month.

Shortly after his discharge, in April 1946, the RO granted 
service connection for the residuals of the SFWs (to the 
right foot, as well as to the left leg and buttocks).  The RO 
assigned a 10 percent rating for the right foot disability on 
the basis of the chronic pain that was noted in the scar 
during service.

Pain also was evident in the scar on the veteran's right foot 
when he underwent a VA examination in June 1947.  He 
indicated that his pain was so severe that he had to quit a 
part-time job as a grocery store clerk because the position 
required him to stand on his feet for prolonged periods of 
time.  The examiner indicated that the scar was both painful 
and tender to touch, but not adherent to the underlying 
tissue, and that it prevented the veteran from completely 
flexing the large toe on his right foot.  The diagnosis was 
painful scar on the plantar surface of the right foot with X-
ray evidence of two minute retained metallic foreign bodies 
(MFB) lying in the soft tissue beneath the proximal third 
portion of the 4th metatarsal.  The examiner also detected 
signs of weakness in the foot as a residual of the injury in 
service.

In a July 1947 decision, the RO continued to rate the SFW 
residuals affecting the veteran's right foot as 10 percent 
disabling on the basis of the extent of the pain in his scar.  
In August 1949, the RO confirmed the 10 percent rating for 
the painful scar but also began to rate his disability 
according to the diagnostic criteria for injury to the 
plantar muscles of the right foot (Muscle Group X).  His 
disability has continued to be rated at this level during the 
years since.

In January 1997, the veteran filed a claim for a higher 
rating, alleging that his pain has grown progressively worse.  
He said that it is most noticeable during prolonged walking, 
standing, or with even minimal weightbearing.  He also 
claimed that his foot often tires prematurely, even if used 
sparingly, which, in turn, makes it difficult for him to 
perform even the most rudimentary of activities required of 
daily living.  He went on to note that his doctors prescribed 
orthotic supports for his shoe, to no avail, and that non-
steroidal anti-inflammatory medication (NSAID) had not been 
successful in resolving his pain either.

The veteran underwent a VA podiatry examination in April 1997 
in connection with his claim.  The examiner took note of the 
specifics surrounding the injury in service and the ensuing 
treatment.  The veteran indicated that he worked as a 
schoolteacher for many years after service, not missing any 
time from work due to his right foot disability, but that he 
since has retired.  On objective physical examination of his 
foot, it was noted that he had no problems standing, 
squatting, or with supination or pronation of it.  He also 
was able to rise on his heels and toes with only a moderate 
degree of discomfort detected in the painful scar on the sole 
of his foot.  The examiner further described the scar as 
about 11/2 inches in size, well healed, thickened about the 
middle of the plantar surface, extremely tender, but not 
adherent to the underlying tissue.  The examiner also 
indicated there was no evidence of inflammation, any sort of 
neurological defect, weakness, or other deformity (e.g., 
cavus or plantar, corns or calluses, hallux valgus, hammer 
toes).
X-rays confirmed the presence of two small metallic fragments 
in the soft tissues of the plantar surface, at the middle 
portion of the 4th metatarsal, with signs of degenerative 
changes.  The examiner diagnosed status post mortar shell 
wound of the plantar aspect of the right foot with a 
sensitive scar in the area causing a burning pain (namely 
causalgia).

As additional support for the claim, the veteran's son, a 
certified podiatric surgeon, submitted a statement later in 
April 1997 attesting to the present severity of the right 
foot disability, insofar as how the pain, scarring, and 
retained shrapnel adversely affect the veteran's ability to 
perform various activities of daily living (ADLs).

Analysis

The veteran's claim for an increased rating for his right 
foot disability is "well grounded"-meaning at least 
"plausible...or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  All evidence relevant to his claim has been 
properly developed and VA's "duty to assist" satisfied.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where, as here, entitlement to compensation 
already has been established and the appropriateness of the 
present rating is at issue, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

If the disability in question is of a musculoskeletal nature 
or origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

Effective July 3, 1997, VA amended the rating criteria 
governing the evaluation of muscle injuries such as the one 
at issue, which was prior to the RO denying the claim in 
November 1997 (as opposed to during the pendency of the 
ensuing appeal).  This is important to note because, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
court held that, in instances where the governing 
law/regulation changes during the pendency of the appeal, VA 
must consider the merits of the veteran's claim under both 
the former and revised criteria and apply the version that is 
most favorable to him, absent a contrary intent of Congress 
or the Secretary of VA.  Since, however, a comparison of the 
former and revised criteria reveals that, as regards to the 
particular disability at issue in this appeal, the revisions 
alluded to involve only changes in language and organization, 
rather than changes in the substantive content of the rating 
criteria, neither version (new or old) is actually 
"more favorable" to the veteran.  Karnas, supra.  
Accordingly, the Board finds that he will not be prejudiced 
by considering his claim solely based on the new criteria, 
particularly in light of our disposition below to allow his 
claim, and even though the RO went ahead and adjudicated the 
claim under both the former and revised criteria.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran currently has a 10 percent disability rating 
under Diagnostic Code 5310, which specifically pertains to 
injuries involving Muscle Group X (the plantar muscles of the 
foot.  See 38 C.F.R. § 4.73.  Under 38 C.F.R. § 4.56 (which 
to be considered in conjunction with 38 C.F.R. § 4.73), 
muscle injuries are characterized as slight, moderate, 
moderately severe and severe, depending on the type of injury 
initially sustained, the history of the injury and the 
veteran's complaints, and the objective findings during 
examinations.  Diagnostic Code 5310, in turn, specifies that 
moderate injury is compatible with a 10 percent rating, 
moderately severe injury with a 20 percent rating, and severe 
injury with a 30 percent rating.

The evidence cited to above indicates that the veteran 
experiences chronic pain and tenderness in the area of a scar 
on his right foot from the SFW in service; his symptoms are 
most prevalent during prolonged standing or walking and make 
it difficult for him to put any significant amount of weight 
on this extremity or perform even the most routine activities 
of daily living.  The pain the veteran experiences in the 
area of the SFW scar on his right foot is well documented in 
the evidence of record, both during service while receiving 
treatment for his wounds, and during the years since when 
being examined by VA for compensation purposes.  Moreover, 
certain documents of record, including the actual rating 
decisions of the RO in April 1946, July 1947, and August 
1949, confirm that he has received the 10 percent rating that 
he currently has based on the extent of his pain.  

Although the VA physician who examined the veteran in April 
1997 also indicated that he had no weakness in his right foot 
or problems standing or squatting, and experienced only a 
"moderate" degree of discomfort in the scar during the heel 
and toe maneuvers, the veteran has indicated this was only 
because those tests did not require him to do the maneuvers 
for an extended period of time, as is more typically the 
situation he encounters in his day-to-day experiences.  There 
is medical evidence supporting his allegation, both from his 
son, who, as a certified podiatric surgeon, has treated his 
father's right foot rather extensively and personally 
observed the extent of the functional impairment in it, but 
also the earlier dated records from service, and shortly 
thereafter, which indicate the veteran always has experienced 
premature fatigability and less than stable footing on this 
extremity during prolonged physical activities such as 
standing or walking.  The Board finds that this is 
essentially the same as the "excess fatigability" and 
"weakness" that the court in DeLuca indicated can serve as 
grounds for assigning a higher rating.  Here, this is 
sufficient to increase the veteran's rating to 20 percent, 
for "moderately severe" muscle injury of the foot.  

However, since, for the most part, examination of the 
veteran's right foot otherwise has been unremarkable, there 
is no basis upon which to assign a rating higher than 20 
percent under Diagnostic Code 5310 or under any other 
potentially applicable diagnostic code.  The 20 percent 
currently assigned is consistent with overall moderately 
severe residuals of injury of the foot, pursuant to 
Diagnostic Code 5284.  However, as there is absolutely no 
objective clinical evidence during the April 1997 VA 
examination of inflammation, any sort of neurological defect 
(numbness, decreased sensation), limitation of motion (on 
supination or pronation) other deformity (e.g., cavus or 
plantar, corns or calluses, hallux valgus, hammer toes), or 
other significant symptom (e.g., vascular damage, infection, 
or fracture), there is no basis for assignment of more than a 
10 percent evaluation under any other potentially applicable 
diagnostic code.  See Diagnostic Codes 5276-5283; 38 C. F.R. 
§§ 4.104, 4.124.. 

Furthermore, there is no basis for assignment of a separate 
compensable evaluation for a symptomatic scar.  See 
Diagnostic Code 7804 (authorizing the assignment of a 10 
percent evaluation for a scar that is tender and painful on 
objective demonstration).  The Board notes that while some of 
the evidence suggests that the veteran's pain actually 
emanates from his scar, the full extent of the pain suffered 
by the veteran in association with his shell fragment wound 
has always been considered in the evaluation of his 
disability as a muscle injury (regardless of whether such 
pain currently emanates from, or from an area near, his 
scar), to include, as reflected above, in the decision to 
increase that disability rating to 20 percent.  No examiner 
has indicated that the veteran suffers two separate and 
distinct disabilities associated with the shell fragment 
wound of the right foot, or distinguished between any 
functional loss attributable to a painful scar, versus pain 
as a residual of the actual muscle injury.  Thus, to assign a 
separate evaluation for tender and painful scar, under these 
circumstances, would be a violation of the prohibition 
against "pyramiding" of disabilities were the Board to 
assign a separate rating for the "same manifestation."  
See 38 C.F.R. § 4.14; Evans (Samuel) v. Brown, 9 Vet. App. 
273, 281 (1996); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)..  

The above determination is based on application of the 
pertinent provisions of VA's Schedule for Rating 
Disabilities.  The Board notes additionally, however, that 
there is no objective indication that the veteran's right 
foot disability results in marked interference with 
employment (beyond that contemplated in the rating assigned).  
Records show that he worked for many years as a school 
teacher and, by his own admission during the April 1997 VA 
examination, did not miss any time from work, prior to his 
retirement, on account of his right foot disability.  Also, 
he has not been frequently hospitalized to receive treatment 
for it, and it is not shown that application of the regular 
schedular standards would be impractical.  Consequently, the 
Board does not have to remand this case to the RO for 
consideration of a higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

An increased rating, to 20 percent, for the veteran's right 
foot SFW residuals, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

